Citation Nr: 0418784	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for prurigo nodularis, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia 
patella, right knee, residuals of right knee injury, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of entitlement to an increased rating for prurigo 
nodularis and entitlement to an increased rating for 
chondromalacia patella, right knee, residuals of right knee 
injury, will be addressed in the REMAND portion of the 
decision below.  The issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is deferred pending the completion of the actions directed in 
the Remand portion of this decision, as they could affect the 
outcome of such disposition. 
 

FINDING OF FACT

The veteran's peptic ulcer disease is manifested by 
complaints of flare-ups, light pain, and diarrhea, and is 
consistent with continuous moderate symptomatology.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 20 
percent, but not higher, for peptic ulcer disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R.§§ 3.102, 
3.159, 4.114, Diagnostic Code 7305 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The 
appellant was informed of this change in the law by an 
October 2002 letter from the RO.       

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, the October 2002 letter from the RO informed the 
appellant that the evidence must show that his service-
connected ulcer condition had worsened in order to warrant a 
higher rating.               

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the October 2002 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
He was informed that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that it was necessary to make a decision on the 
claim.  In this instance, the veteran was afforded a VA 
examination to evaluate his ulcer condition in November 2002.  

In addition, the statement of the case (SOC), issued in May 
2003, reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  In 
this regard, it is noted that the veteran stated in his 
September 2002 claim that all his treatment was at the VA 
Medical Center in Jackson, Mississippi.  These records have, 
indeed, been obtained and associated with the veteran's 
claims folder.  Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the May 2003 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

		II.  Increased Rating for Peptic Ulcer Disease 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran filed a claim in September 2002 requesting 
that he be considered for, inter alia, an increase for his 
service-connected ulcer skin condition.  

The veteran's service-connected peptic ulcer disease is 
currently rated as 10 percent disabling.  

Treatment records from the VA Medical Center in Jackson are 
silent as to the severity of his peptic ulcer disease.  

A November 2002 VA examination report for his service-
connected peptic ulcer disease stated that the veteran 
reported that his ulcer flared-up "all the time."  It was 
reported that he described his symptoms by stating that he 
stayed sickly and had no energy to do anything.  He also 
reported feeling irritation on the inside of his whole body 
and was sore.  He reported that at times he could eat but 
that others he could not.  He also stated that he had vomited 
blood one-month prior and that he was directed by his local 
doctor to drink Maalox and milk.  The examiner noted that the 
veteran reported only light pain in the epigastric area.  The 
veteran stated that he avoided fried foods.  He reported that 
he "keeps a headache" and the examiner stated that he 
apparently had some nausea related to that.  With regard to 
frequency, he reported vomiting approximately once a month.  
The examiner stated that when asked about indigestion or 
heartburn, the veteran stated that he felt that his heart was 
smothering.  His appetite was described as bad, his weight 
was stable, and he was reported to have only occasional 
constipation.  However, he reported having diarrhea once a 
week which lasts half a day, with three to five bowel 
movements.  He stated that he took Pepto-Bismol for relief.  
The examiner reported that the veteran had not noted any 
hematemesis.  He did note some black stools, for which the 
veteran again stated that he took Pepto-Bismol.  He reported 
taking two to three 600 mg Motrin for his headaches, but 
denied taking them on an empty stomach.  It was noted that 
for his stomach the veteran took Zantac 150 mg twice a day, 
Mylanta every morning and Pepto-Bismol as occasion requires.  

Upon physical examination, it was noted that his weight was 
151.4 pounds and that his maximum weight in the past year was 
154 pounds.  He was noted to be well developed and well 
nourished, with a small frame.  His abdomen was flat without 
organomegaly or masses.  He had mild tenderness throughout 
the entire abdomen, worse on the right side, both upper and 
lower quadrants.  He had no rebound tenderness.  Bowel sounds 
were normoactive.  He tested positive for helicobacter pylori 
(for which he was noted to have been treated in October 
2001).  Complete blood count revealed no anemia.  The 
diagnosis was duodenal ulcer disease, by history, with a 
normal upper gastrointestinal series.  

The severity of diseases of the digestive system are 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114.  As stated above, the veteran's condition 
is currently rated as 10 percent disabling.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7305, a rating of 10 percent is 
warranted for duodenal ulcers where there is evidence of a 
mild ulcer with recurring symptoms once or twice a year.  A 
20 percent rating is warranted where there are recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe ulcer which is less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is warranted for severe ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Upon review of the evidence with application of 38 C.F.R. 
§ 4.7, and resolving doubt in the veteran's favor, the Board 
finds that the evidence satisfies the criteria necessary for 
moderate peptic ulcer disease that is evidenced by continuous 
moderate manifestations.

The objective medical evidence shows that the veteran's 
weight was fairly stable; it was 151.4 pounds at the time of 
the examination and it was reported that his maximum weight 
in the past year had been 154 pounds.  Additionally, he was 
noted to be well developed and well nourished, he did not 
have anemia, and he had a normal upper gastrointestinal 
series.  

However, although it is not entirely clear from the 
examination report whether or not such occurrences are 
related to the headaches he complained of and which are 
accompanied by some nausea, the veteran did report having 
episodes of vomiting once a month.  Additionally, despite the 
examiner stating in the report that the veteran had not noted 
any hematemesis, it was noted that the veteran reported an 
occurrence of vomiting blood one month prior to the 
examination.  Furthermore, the report noted that the veteran 
had diarrhea once a week which lasts half a day with three to 
five bowel movements.  Also of note, the veteran reported 
some black stools.  However, the examiner did not 
specifically note melena.  Finally, the examiner reported 
that the veteran had mild tenderness throughout the entire 
abdomen, worse on the right side, both upper and lower 
quadrants.     
  
Therefore, based on these factors, with a reading of the 
regulation in the light most 
favorable to the veteran and resolving all doubt in the 
veteran's favor, the Board finds that the evidence of record 
warrants an increase of the veteran's disability rating to 20 
percent.    

The Board finds that the veteran's condition does not warrant 
a rating in excess of 20 percent under DC 7305.  Again, there 
is no evidence of any appreciable weight loss and there is no 
evidence of anemia.  Further, there is no evidence that the 
veteran suffers from recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Thus, without evidence of a moderately severe 
ulcer evidenced by impairment of health manifested by anemia 
and weight loss or by recurrent incapacitating episodes 
averaging 10 or more days in duration at least four times a 
year, a 40 percent evaluation for peptic ulcer disease is not 
warranted.
  
As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), it is clear from the record that the predominant 
veteran's disability is duodenal ulcer disease.  This was, 
indeed, his diagnosis in the November 2002 VA examination 
report.  Clearly, the veteran's symptoms mirror the criteria 
for evaluation of duodenal ulcer disease under Diagnostic 
Code 7305 and this is the only diagnostic code applicable to 
the veteran's disability.  The Board notes that 38 C.F.R. 
§ 4.110 states that the term "peptic ulcer" is not 
sufficiently specific for rating purposes.  The examiner in 
the November 2002 VA examination report diagnosed duodenal 
ulcer disease, thus, the findings adequately identify the 
particular location of the condition.     


ORDER

A rating of 20 percent, and no more, for peptic ulcer disease 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.


REMAND

With regard the veteran's claim of entitlement to an 
increased rating for his service-connected chondromalacia 
patella, right knee, residuals of right knee injury, the 
Board initially notes that the October 2002 VCAA letter sent 
to the veteran did not specifically address the right knee 
disability.  Furthermore, the veteran is currently rated 
under Diagnostic Code 5257.  In VAOPGCPREC 23-97, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, and that evaluation of knee disability under 
both of these DC's would not amount to pyramiding under 38 
C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. App. 259 (1994)).  
However, a separate finding must be based on additional 
disability.  Here, records from the VA Medical Center in 
Jackson include a report of right knee X-rays taken in 
November 2002, which states that there was narrowing of the 
lateral patellofemoral joint.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination, to include X-rays of the right knee, in order to 
assess whether the veteran currently suffers from right knee 
arthritis.     

With regard to the veteran's claim of entitlement to an 
increased rating for prurigo nodularis, currently evaluated 
as 50 percent disabling, the Board notes that prior to the 
initiation of the veteran's claim, the regulations pertaining 
to the evaluation of skin disorders were revised effective 
August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).  
  
The revised Diagnostic Code 7806 provides a 60 percent rating 
if more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or if constant or near-
constant systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required during the past 
12-month period.  In the November 2002 VA examination report, 
the veteran reported that VA prescribed pills and creams, but 
that he did not know the names of them.  The examiner stated 
that the veteran had scattered areas of prurignodularis and 
that he had post inflammatory hyperpigmentation.  The 
examiner stated that approximately 5 percent of the veteran's 
body was involved with active lesions and stated further that 
it appeared to be xerosis and prurignodularis.  He did not 
quantify the area of the body affected by post inflammatory 
hyperpigmentation.  Based on the foregoing, the Board has 
determined that the veteran should be scheduled for another 
VA examination.  The examiner is directed to comment on the 
medications taken by the veteran for his condition and any 
constant or near-constant systemic therapy such as (such as 
corticosteroids or other immunosuppressive drugs) required 
during the past 12-month period should be discussed.  
Furthermore, the examiner is to state what percentage of the 
entire body or exposed areas is affected by the skin 
condition.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is to ensure 
that the veteran has been informed of 
what evidence or information is necessary 
in order to warrant an increased rating 
for his right knee condition, skin 
condition, and to establish entitlement 
to TDIU and, additionally, that the 
veteran has been told to submit any 
evidence in his possession pertaining to 
all of his remaining claims.  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should obtain all VA treatment 
records from May 2003 to the present from 
the VA Medical Center in Jackson.  
Emphasis should be placed on the VA 
Medical Center in Jackson to submit all 
records for the veteran of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for his skin 
condition.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current nature and severity 
of his prurigo nodularis.  It is noted 
that the November 2002 VA examination 
report noted that there were scattered 
areas of prurignodularis and areas of 
post inflammatory hyperpigmentation.  The 
examiner should be requested to state 
whether the veteran's skin symptoms cover 
more than 40 percent of his entire body 
or more than 40 percent of exposed areas 
affected.  The examiner should specify 
any such percentages in the examination 
report and comment on those areas with 
active lesions and what percentage this 
constitutes.  The examiner is also 
directed to comment on all medications 
the veteran takes for his skin condition 
and whether constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs was 
required during the past 12-month period.  
Finally, the examiner should also 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that the service-connected 
disorder is of such severity as to 
preclude the veteran from securing and 
following substantially gainful 
employment.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        
  
4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his service-connected right 
knee disability.  All signs and symptoms 
of his right knee disability should be 
described in detail.  Additionally, X-
rays of the veteran's right knee should 
be taken and the examiner is to comments 
on the results, to specifically include 
describing whether the veteran has 
arthritis of the right knee and to what, 
if any, extent.  Furthermore, in addition 
to addressing range of motion, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

5.  The RO should then readjudicate the 
remaining claims on appeal.  Thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



